Citation Nr: 1804425	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  16-49 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to death pension for a surviving spouse.

2. Entitlement to special monthly pension for a surviving spouse.


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty for 20 years, from January 1943 to April 1963.  The appellant is the daughter of the Veteran and IKN.  She has taken over this appeal after the death of IKN and seeks benefits from the date of claim to the date of IKN's death.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in July 2017, at which time it was remanded for further development.  As the issues decided herein are being granted in full, any failure to comply with the July 2017 Remand directives is rendered moot.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The competent and probative evidence is at least in equipoise as to whether IKN is the Veteran's surviving spouse.  

2.  The competent and probative evidence is at least in equipoise as to whether IKN was in need of regular aid and attendance during the period on appeal.  

3.  The competent and probative evidence is at least in equipoise as to whether payments to IKN's assisted-living facility were medical expenses.  



CONCLUSION OF LAW

The criteria for special monthly pension based on the need for aid and attendance or by reason of being housebound have been met.  38 U.S.C. §§ 1502, 1503, 1541 (2012); 38 C.F.R. §§ 3.3. 3.23, 3.50, 3.272, 3.351, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As the issues decided herein are being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

II.  Death Pension and Special Monthly Pension

Pension benefits are available to surviving spouses of veterans with qualifying service who meet specific income and net worth requirements.  38 C.F.R. § 3.3(b).  Special monthly pension is available to a surviving spouse who meets those requirements and is in need of aid and attendance.  38 C.F.R. § 3.351.  Pension and special monthly pension for a surviving spouse are limited to specific monetary awards and offset by the income of the surviving spouse.  See 38 U.S.C. § 1541; 38 C.F.R. § 3.23.

The appellant asserts that IKN was the Veteran's surviving spouse and is entitled to special monthly pension based on the need for aid and attendance during the period on appeal.  For VA purposes, the term "surviving spouse" means a person who was married to a veteran at the time of the veteran's death and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse).  38 U.S.C. § 101(31); 38 C.F.R. § 3.50.  

The appellant contends that the Veteran and IKN never divorced and that IKN had to separate from him due to abuse.  In this regard, the record contains a May 1958 Judgment of Separation, which evidences that the Veteran and IKN were married and had a legal separation in the state of New York.  The Judgment of Separation indicates that the separation was granted on the grounds of cruel and inhuman treatment of IKN by the Veteran.  09/25/2017, Correspondence.  The record is absent for a divorce decree.  IKN changed her name from her married name to a name other than her maiden name, which the appellant states was due to the Veteran's abusive nature.  07/31/2014, Correspondence.  The Veteran continued to state that he was currently married to IKN as late as 1967.  05/10/1967, VA 21-527.  The Veteran's death certificate lists his marital status as divorced and a June 1983 letter from the attorney executor of the Veteran's estate states that he had no surviving spouse.  05/25/1983, Death Certificate; 07/05/1983, Financial Actions.  The appellant asserts that the Veteran refused to grant IKN a divorce and that the individuals involved with the Veteran's death were his executor and beneficiaries, and thus had an incentive to mischaracterize the Veteran's marital status at the time of his death.  07/31/2014, Third Party Correspondence.  IKN's certificate of death lists her marital status as widowed.  10/[REDACTED]/2016, Death Certificate.  The Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran and IKN were divorced and will resolve the benefit of the doubt in favor of the appellant, finding that they were not divorced.  Accordingly, the Board finds that IKN qualifies as the Veteran's surviving spouse.  

A surviving spouse who is entitled to pension will receive an increased rate of pension if she is in need of regular aid and attendance or is permanently housebound.  38 U.S.C. § 1541(d)-(e).  For pension purposes, a person shall be considered in need of regular aid and attendance if the person is (1) a patient in a nursing home or (2) blind or so nearly blind or significantly disabled as to need or require the regular aid and attendance of another person.  38 U.S.C. § 1502(b).  

In determining whether a person needs regular aid and attendance, consideration is accorded to the inability of the person to dress or undress herself, to keep herself ordinarily clean and presentable, to feed herself, to attend to the wants of nature, or to protect herself from hazards or dangers incident to her daily environment.  It is not required that all of the listed types of incapacity be found to exist before a favorable rating may be made.  It is only necessary that the evidence establish that the person is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a). 

The appellant contends that IKN had dementia, making it medically necessary for her to live in a facility with 24-hour supervision and that the cost of this facility should be excluded from the calculation of IKN's countable income.  In May 2012, IKN was admitted to an assisted-living facility with 24-hour services, including continuous observation, care, and supervision and assistance with bathing, personal, medical, and dental needs.  Documents from the facility show that it is a state-licensed non-medical care unit.  07/31/2014, Correspondence.  IKN's death certificate lists memory and cognitive deficits as other significant conditions contributing to death.  10/[REDACTED]/2016, Death Certificate.  The Board finds that the competent and probative evidence is at least in equipoise as to whether IKN was in need of regular aid and attendance for the period on appeal.  

Death pension benefits may only be paid if the surviving spouse's income is below a certain amount, called the "maximum rate."  This is the amount of pension she would be entitled to if she did not have any income at all.  If she has income, but it is less than this maximum amount, this income will be subtracted from the amount of pension she receives.  In other words, for every dollar of income she receives, the pension is reduced by that amount.  If, however, her income is higher than the "maximum rate," she is not entitled to any pension.  See 38 U.S.C. § 1541; 38 C.F.R. § 3.23.  

In determining income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C. § 1503; 38 C.F.R. § 3.271.

Certain unreimbursed medical expenses may be excluded from the calculation of a surviving spouse's income if they were paid for the benefit of the spouse and were in excess of five percent of the applicable maximum annual pension rate for spouses.  38 C.F.R. § 3.272(g).  The Board finds that the competent and probative evidence is at least in equipoise as to whether payments to IKN's assisted-living facility constitute medical expenses, as the evidence is consistent with a finding of dementia necessitating constant care and supervision.  

IKN received $12,937.20 annually in Social Security Administration (SSA) retirement payments and $3,943.92 annually in insurance payments from Lincoln Financial Group, for a total annual income of $16,917.12.  SSA deducted $1,198.80 annually for medical insurance premiums.  The evidence demonstrates that the cost for IKN's assisted-living facility was $24,000.00 annually, of which IKN paid $15,420.00 annually, and the appellant paid the remaining balance.  07/31/2014, Correspondence; 07/25/2016, Correspondence.  Both the amounts paid by IKN and the appellant are excluded as medical costs incurred by the surviving spouse or a member of the surviving spouse's family.  See 38 C.F.R. § 3.272(g).  As the annual medical expenses exceeds income here, there is no countable income for the purpose of determining eligibility for death pension benefits, and thus entitlement to special monthly pension based on the need for aid and attendance of a surviving spouse is warranted.  See 38 U.S.C. §§ 1503, 1541; 38 C.F.R. §§ 3.23, 3.271, 3.272.

	(CONTINUED ON NEXT PAGE)

ORDER

Special monthly pension for a surviving spouse based on the need for aid and attendance is granted.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


